COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-353-
CV



IN RE FORT WORTH SOUTHWEST 				            RELATOR

NURSING AND REHABILITATION CENTER	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's motion for temporary relief and petition for writ of mandamus 
and is of the opinion that relief should be denied.  Accordingly, relator's motion for temporary relief and petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.

PER CURIAM



PANEL M
:	SAM J. DAY, J. (Retired, Sitting by Assignment); CAYCE, C.J.; and GARDNER, J.



DELIVERED: December 5, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.